2021 IL 125954



                                        IN THE
                               SUPREME COURT
                                            OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125954)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                          DAVID CARTER, Appellant.


                            Opinion filed December 16, 2021.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Overstreet, and
     Carter concurred in the judgment and opinion.

        Justice Neville concurred in part and dissented in part, with opinion.



                                        OPINION

¶1       Defendant, David Carter, was charged in the circuit court of Cook County with
     several weapons offenses, including being an armed habitual criminal, aggravated
     unlawful use of a weapon, and unlawful use or possession of a weapon by a felon.
     Defendant filed a motion to quash arrest and suppress evidence, arguing that the
     arresting officer lacked reasonable suspicion to stop him. The circuit court denied
     the motion. Following a bench trial, defendant was convicted of being an armed
     habitual criminal (720 ILCS 5/24-1.7(a) (West 2016)) and sentenced to nine years’
     imprisonment. The appellate court affirmed the circuit court’s denial of defendant’s
     motion to suppress, his conviction, and his sentence. 2019 IL App (1st) 170803.
     We allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Oct. 1,
     2019). For the reasons that follow, we affirm in part, reverse in part, and remand
     the cause for resentencing.


¶2                                    I. BACKGROUND

¶3       On March 29, 2016, the State charged defendant with one count of being an
     armed habitual criminal (AHC), alleging that he “knowingly possessed a firearm,
     after having been convicted of the offense of armed robbery, under case number
     10CF-367, and the offense of aggravated battery, under case number 09CF-2251.”
     Defendant was also charged with four counts of unlawful use or possession of a
     weapon by a felon and four counts of aggravated unlawful use of a weapon.

¶4       Defendant filed a motion to quash his arrest and suppress evidence, alleging
     that the investigatory stop that resulted in his arrest violated the fourth amendment.
     At a hearing on the motion to suppress, Chicago police officer Robert Luzadder
     testified that he and his partner, who were in uniform and wearing duty belts with
     service weapons, were on patrol in a squad car on March 9, 2016, at about 11:36
     p.m., when they received an Office of Emergency Management and
     Communications (OEMC) dispatch “stating a person who wished to remain
     anonymous [reported] a person with a gun that was walking with two females. Two
     female whites were walking with a male white wearing a black jacket, hoodie, and
     he was swinging at the females and that he has a gun on him.” The caller said that
     the group was near the intersection of 33rd and Wallace Streets. Luzadder testified
     that the anonymous tipster’s phone number had been recorded.

¶5       Luzadder arrived at the intersection two or three minutes after receiving the call,
     but he did not see anyone matching the individuals described by the anonymous
     caller. A second OEMC dispatch relayed additional information from the caller that
     “the people were now walking near 3100 South Lowe Avenue,” approximately two



                                              -2-
     blocks to the north. Luzadder further testified that he and his partner relocated to
     that area within two to four minutes. At the second location, Luzadder saw
     defendant, a white male, who was wearing clothing described by the anonymous
     caller, walking east in the south alley of 31st Street and holding the right side of his
     waistband. Luzadder did not observe the two women described by the caller, nor
     did he see defendant violate any laws.

¶6       Luzadder explained that, during his 22 years of working as a police officer, his
     observations of hundreds of individuals carrying firearms in their clothing led him
     to believe that defendant was “attempting to conceal a firearm underneath his
     clothing.” Luzadder acknowledged that in some instances in which he had observed
     people holding their waistbands the police had not recovered guns.

¶7       After Luzadder got out of the patrol car, with a hand on his service weapon, he
     ordered defendant to raise his hands, approach the squad car, and place his hands
     on the car. Because the call concerned a firearm and Luzadder had seen defendant
     holding his waistband, Luzadder patted down defendant for Luzadder’s own safety.
     Luzadder patted down defendant over his clothes and felt what he believed to be
     the handle of a handgun. He then lifted defendant’s shirt and recovered a nickel-
     plated revolver from defendant’s waistband. Luzadder arrested defendant, at which
     time defendant made a statement related to the gun. After hearing the testimony
     and argument on defendant’s motion to suppress, the circuit court denied the
     motion.

¶8        Defendant waived his right to a jury trial, and the State dismissed two of the
     counts of unlawful use or possession of a weapon by a felon. At defendant’s bench
     trial, the parties stipulated to Luzadder’s testimony from the suppression hearing.
     Luzadder provided brief, additional testimony regarding the statement made by
     defendant after the gun was found. According to Luzadder, defendant said, “I’m a
     2-6, I’m on parole and I use this for protection against the SDs.” Luzadder also
     testified that a five-shot revolver with one live round was recovered from defendant
     during the pat-down.

¶9       The State placed two exhibits into evidence: a certified copy of defendant’s
     2010 armed robbery conviction and a certified copy of defendant’s 2009 aggravated
     battery conviction. The parties also stipulated that defendant did not have a valid
     Firearm Owner’s Identification card or a concealed-carry license on the date that



                                              -3-
       Luzadder recovered the firearm from his person. The State rested its case-in-chief.
       Defendant elected not to testify, and the defense rested without calling any
       witnesses.

¶ 10      Following closing arguments, the court determined that the State had met its
       burden of proof beyond a reasonable doubt and convicted defendant on all
       remaining counts: one count of AHC, two counts of unlawful use or possession of
       a weapon by a felon, and four counts of aggravated unlawful use of a weapon. The
       court denied defendant’s request for a new trial and sentenced him to nine years’
       imprisonment on the AHC count and merged the other counts.

¶ 11       On appeal, defendant argued that the circuit court erroneously denied his
       motion to quash arrest and suppress evidence because the police officers lacked a
       reasonable, articulable suspicion to conduct the investigatory stop that produced the
       gun, bullet, and statement that were admitted at trial. See Terry v. Ohio, 392 U.S. 1
       (1968). The appellate court explained that, to justify a Terry stop, an officer must
       be able to point to specific and articulable facts that, taken together with rational
       inferences from those facts, support the conclusion that an individual has
       committed or is about to commit a crime. 2019 IL App (1st) 170803, ¶ 20. The
       court recognized that anonymous tips alone seldom provide law enforcement
       officers with the reasonable suspicion necessary to initiate a lawful investigatory
       stop because such tips generally fail to demonstrate the informant’s basis of
       knowledge or veracity and, in such cases, an officer’s corroboration of information
       contained in the anonymous tip becomes especially important. Id. ¶ 21.

¶ 12       The court concluded that Luzadder engaged in corroboration of the assertion of
       illegality provided by the tipster when he observed someone matching the
       description of the person provided by the caller at the location where the caller said
       he would be. Moreover, he corroborated the report that the person had a gun when
       he observed defendant walking in a manner that suggested he was concealing a
       firearm under his clothing. Id. ¶ 24. Luzadder’s reasonable suspicion that defendant
       was armed further justified a protective pat-down search of his person to ensure
       Luzadder’s own safety and the safety of others. Id. Because the firearm was
       recovered during a lawful search and seizure, the circuit court did not err in denying
       defendant’s motion to quash arrest and suppress evidence. Id.




                                               -4-
¶ 13       The appellate court next considered defendant’s challenge to the sufficiency of
       the evidence supporting his AHC conviction. Defendant argued that the State had
       failed to prove that he had the requisite two qualifying predicate offenses required
       by the AHC statute. That statute provides:

              “§ 24-1.7. Armed habitual criminal.

              (a) A person commits the offense of being an armed habitual criminal if he
          or she receives, sells, possesses, or transfers any firearm after having been
          convicted a total of 2 or more times of any combination of the following
          offenses:

                  (1) a forcible felony as defined in Section 2-8 of this Code;

                 (2) unlawful use of a weapon by a felon; aggravated unlawful use of a
              weapon; aggravated discharge of a firearm; vehicular hijacking; aggravated
              vehicular hijacking; aggravated battery of a child ***; intimidation;
              aggravated intimidation; gunrunning; home invasion; or aggravated battery
              with a firearm ***; or

                 (3) any violation of the Illinois Controlled Substances Act or the
              Cannabis Control Act that is punishable as a Class 3 felony or higher.” 720
              ILCS 5/24-1.7(a) (West 2016).

       Armed robbery is not listed as a qualifying offense in either subsection (a)(2) or
       (a)(3), and the only types of aggravated battery listed are aggravated battery of a
       child and aggravated battery with a firearm. Thus, the court noted that defendant’s
       convictions qualified only if they were considered “ ‘forcible felonies’ ” pursuant
       to subsection (a)(1). 2019 IL App (1st) 170803, ¶ 34. Defendant did not dispute that
       his armed robbery conviction was a forcible felony and therefore a proper
       qualifying predicate offense. Id. ¶ 36.

¶ 14       The court explained, however, that the only type of aggravated battery that
       qualifies as a forcible felony pursuant to section 2-8 of the Criminal Code of 2012
       is “ ‘aggravated battery resulting in great bodily harm or permanent disability or
       disfigurement.’ ” (Emphasis omitted.) Id. ¶¶ 35-39 (quoting 720 ILCS 5/2-8 (West
       2016)); id. ¶¶ 36-39. The certified copy of the aggravated battery conviction
       provided by the State to establish defendant’s guilt of AHC did not specify the




                                              -5-
       aggravating factors underlying defendant’s aggravated battery conviction. Id. ¶ 40.
       Defendant attached a copy of the aggravated battery indictment as an appendix to
       his appellate brief. Id. ¶ 41. The indictment showed that defendant was charged
       with two counts of aggravated battery. Id. ¶¶ 41-42. One count alleged the
       aggravating factor of use of a deadly weapon other than the discharge of a firearm.
       See 720 ILCS 5/12-4(b)(1) (West 2008). The other alleged the aggravating factor
       of being on a public way. See id. § 12-4(b)(8). Nevertheless, the court held that it
       could not consider the indictment, as defendant had merely attached it as an
       appendix to his appellate brief and had not moved to supplement the record. 2019
       IL App (1st) 170803, ¶¶ 43-44.

¶ 15       The court ultimately rejected defendant’s sufficiency of the evidence claim for
       two reasons. First, the court explained that it was defendant’s burden to provide the
       appellate court with a sufficiently complete record on appeal and, in the absence of
       a complete record, the court must presume that the trial court’s judgment conformed
       to the law and had a sufficient factual basis. Id. ¶ 44. Because of the lack of
       information in the record about defendant’s aggravated battery conviction, the court
       said that it “necessarily” rejected his sufficiency of the evidence claim. Id. ¶¶ 44-
       45. Second, the court reiterated that, when reviewing a sufficiency of the evidence
       claim, it was required to construe the evidence in the light most favorable to the
       prosecution and determine whether any rational trier of fact could find the essential
       elements of the crime beyond a reasonable doubt. Id. ¶ 45. Because aggravated
       battery qualifies as a predicate felony in certain circumstances and because
       defendant did not challenge the State’s assertion at trial that his aggravated battery
       conviction was a qualifying felony or provide any evidence that it was not a
       qualifying felony, the court held that it had no choice but to reject defendant’s
       sufficiency argument. Id. The court denied that it was shifting the burden of proof
       to defendant to establish his innocence. Id.

¶ 16      We granted defendant’s petition for leave to appeal. See Ill. S. Ct. R. 315 (eff.
       Oct. 1, 2019).




                                               -6-
¶ 17                                      II. ANALYSIS

¶ 18                                  A. Motion to Suppress

¶ 19        On appeal, defendant argues that his conviction must be reversed because the
       circuit court erred in denying his motion to quash arrest and suppress evidence
       obtained from a Terry stop that was not supported by reasonable suspicion in
       violation of the fourth amendment. Specifically, defendant contends that the
       anonymous tips were not sufficiently reliable to provide Luzadder with reasonable
       suspicion that defendant was engaged in criminal activity because (1) the
       information provided by the unnamed caller did not state the basis of the caller’s
       knowledge or give predictive assertions that would allow the police to test the
       caller’s credibility, (2) the tip that a man was assaulting two women was not
       corroborated by the police, which then called into question the reliability of the tip’s
       assertion that the man had a gun, and (3) the officer’s observation of defendant’s
       act of walking with his hand on his waistband did not sufficiently corroborate the
       tip to justify the Terry stop.

¶ 20       The State responds that, considering the totality of the circumstances,
       Luzadder’s investigatory stop was supported by reasonable suspicion. The State
       argues that the anonymous tips contained sufficient indicia of reliability and were
       corroborated by Luzadder’s observations. The State contends that Luzadder’s
       observation of defendant walking with his hand on his waistband, and his subjective
       inference from the same, independently corroborated the informant’s report that
       defendant was carrying a firearm.

¶ 21       When reviewing the trial court’s ruling on a motion to quash arrest and suppress
       evidence, we apply a two-part standard of review. People v. Timmsen, 2016 IL
       118181, ¶ 11. First, we afford great deference to the trial court’s findings of fact
       and will reverse those findings only if they are against the manifest weight of the
       evidence. Id. Second, we review de novo the trial court’s ultimate legal ruling on
       whether the evidence should be suppressed. Id. Consequently, a reviewing court
       remains free to engage in its own assessment of the facts in relation to the issues
       presented. People v. Hackett, 2012 IL 111781, ¶ 18. Further, we may consider
       evidence presented at defendant’s trial in addition to the evidence presented during
       the suppression hearing. People v. Almond, 2015 IL 113817, ¶ 55. The facts here




                                                -7-
       are not in dispute, so we focus our analysis on the legal question of whether
       suppression was warranted.

¶ 22       Both the fourth amendment to the United States Constitution and article I,
       section 6, of the Illinois Constitution of 1970 guarantee the right of individuals to
       be free from unreasonable searches and seizures. U.S. Const., amend. IV; Ill. Const.
       1970, art. I, § 6. The touchstone of the protection guaranteed by the fourth
       amendment is “ ‘the reasonableness in all the circumstances of the particular
       governmental invasion of a citizen’s personal security.’ ” Timmsen, 2016 IL
       118181, ¶ 9 (quoting Terry, 392 U.S. at 19).

¶ 23       Pursuant to Terry, a police officer may conduct a brief, investigatory stop of a
       person where the officer reasonably believes that the person has committed, or is
       about to commit, a crime. Id. The investigatory stop (1) must be justified at its
       inception and (2) in justifying the intrusion, the officer must be able to point to
       specific and articulable facts that, taken together with rational inferences from those
       facts, reasonably warrant the governmental intrusion upon the constitutionally
       protected interests of the private citizen. Id.

¶ 24       In determining whether the officer acted reasonably, we apply an objective
       standard and consider whether the facts available to the officer at the time of the
       stop warrant a person of reasonable caution to believe that the action taken was
       appropriate. Id. Though a reasonable, articulable suspicion is a less demanding
       standard than probable cause, an officer’s suspicion must amount to more than an
       unparticularized suspicion or hunch of criminal activity. Id. When evaluating the
       validity of the stop, we must consider “the totality of the circumstances—the whole
       picture.” United States v. Cortez, 449 U.S. 411, 417 (1981). 1

¶ 25      We agree with the State and the appellate court that the officers had the
       necessary reasonable suspicion for an investigatory stop. In People v. Lampitok,
       207 Ill. 2d 231, 257-58 (2003), this court set forth several factors for determining



           1
             Defendant was subjected both to an investigatory stop and a pat-down to check for weapons.
       Whether an investigatory stop is valid is a separate question from whether a search for weapons is
       valid. People v. Flowers, 179 Ill. 2d 257, 263 (1997). Here, defendant has challenged only the
       legality of the investigatory stop.




                                                     -8-
       whether officers have a sufficient reasonable suspicion when acting pursuant to
       information received in a tip:

          “In evaluating whether reasonable suspicion exists, the court should consider
          the quality and content of information known to officers as well as the reliability
          of the source of the information. See [Alabama v. White, 496 U.S. 325, 330
          (1990)]; People v. Ertl, 292 Ill. App. 3d 863, 872-73 (1997). Certain factors can
          support a finding of reasonable suspicion, including corroboration of the tip
          through observation by officers (White, 496 U.S. at 331 ***), inclusion of
          details in the tip (United States v. Tucker, 305 F.3d 1193, 1201 (10th Cir.
          2002)), explanation of the basis of knowledge of the tip by the informant
          (Tucker, 305 F.3d at 1201), and little passage of time between receiving tip and
          acting upon it by officers (see [United States v. Payne, 181 F.3d 781, 790 (6th
          Cir. 1999)]). Other factors can belie such a finding, including anonymity of the
          tipster (People v. Carlson, 313 Ill. App. 3d 447, 449-50 (2000); see also Florida
          v. J.L., 529 U.S. 266, 274 *** (2000)), and absence of track record of supplying
          reliable information by known tipster (People v. Lockhart, 311 Ill. App. 3d 358,
          362 (2000)). However, deficiency or uncertainty in the reliability of the
          informant can be compensated for by a strong level of detail and corroboration
          of the content of the tip, and vice versa. White, 496 U.S. at 330 ***; see
          Lockhart, 311 Ill. App. 3d at 362.”

¶ 26       Although anonymous tips are generally considered less reliable, the United
       States Supreme Court in Prado Navarette v. California, 572 U.S. 393, 399-400
       (2014) (Navarette), set forth certain factors that make them more reliable. First,
       anonymous tips are more reliable when the caller claims eyewitness knowledge of
       criminal activity. The court explained that “ ‘[An informant’s] explicit and detailed
       description of alleged wrongdoing, along with a statement that the event was
       observed firsthand, entitles his tip to greater weight than might otherwise be the
       case.’ ” Id. at 399 (quoting Illinois v. Gates, 462 U.S. 213, 234 (1983)). Second,
       anonymous tips are considered more reliable when the tipster is reporting possible
       criminal activity shortly after it happened. In Navarette, the anonymous tipster gave
       a description of a truck that allegedly ran her off the road, and the police located a
       truck matching the description approximately 18 minutes after the call was placed.
       The court stated:




                                               -9-
          “That timeline of events suggests that the caller reported the incident soon after
          she was run off the road. That sort of contemporaneous report has long been
          treated as especially reliable.” Id.

       Finally, a caller’s use of the 911 emergency system is a further indicator of veracity.
       Id. at 400. The court explained that a “911 call has some features that allow for
       identifying and tracing callers, and thus provides some safeguards against making
       false reports.” Id. Such calls can be recorded, giving victims an opportunity to
       identify a false tipster’s voice and subject him to prosecution. Id. Moreover, the 911
       system “permits law enforcement to verify important information about the caller.”
       Id. at 401. Finally, “although callers may ordinarily block call recipients from
       obtaining their identifying information, FCC regulations exempt 911 calls from that
       privilege.” Id. For all these reasons, “a reasonable officer could conclude that a
       false tipster would think twice before using such a system.” Id. The court explained
       that it was not holding that 911 calls are per se reliable but merely that the use of
       the 911 system is one of the relevant circumstances that can justify an officer’s
       reliance on the information reported in the call. Id.

¶ 27       Here, Luzadder’s decision to stop defendant was supported by the totality of the
       circumstances. Although this case involves an anonymous tip, the tip had sufficient
       indicia of reliability and independent corroboration. First, the anonymous tip was
       placed through the 911 system, which is a relevant circumstance that can justify an
       officer’s reliance on the information. See id. Second, it was a reasonable inference
       that the tipster was observing possible criminal activity firsthand, as the tipster was
       able to give real-time, updated information about the defendant’s location. When
       the group moved to a different location, the tipster placed a second call. See id. at
       399 (tip more reliable when tipster has eyewitness knowledge of possible criminal
       activity). Third, the tipster relayed the information about possible criminal activity
       shortly after it happened. See id. (noting that contemporaneous reports are
       considered especially reliable).

¶ 28       Moreover, when Luzadder arrived at the scene, he was able to corroborate
       important aspects of the information. Luzadder immediately saw someone
       matching defendant’s description, and Luzadder observed that defendant appeared
       to be concealing a firearm under his clothes. This belief was based on Luzadder’s
       22 years of experience as a police officer, during which time he had observed




                                               - 10 -
       hundreds of individuals concealing firearms under their clothing. And, given that
       the tipster had reported that defendant was armed and had just been engaging in
       threatening behavior toward two women, Luzadder had the requisite reasonable
       suspicion for a Terry stop.

¶ 29        Arguing against this conclusion, defendant claims that this case is similar to
       Florida v. J.L., 529 U.S. 266 (2000). There, the Supreme Court found that an
       anonymous caller’s tip that a young black man, at a specified location and wearing
       a plaid shirt, had a gun was insufficient to justify an investigatory stop. Id. at 268,
       274. After receiving the anonymous call, the officers went to the scene where they
       found a young black man wearing a plaid shirt. Id. at 268. Apart from the tip, the
       officers had no reason to suspect the man of illegal conduct. Id. Although the man
       made no threatening or suspicious movements, police stopped and frisked him and
       seized a gun. Id. The prosecution charged the defendant with carrying a concealed
       firearm without a license and possessing a firearm while under the age of 18. Id. at
       269. The trial court granted the defendant’s motion to suppress the gun as the fruit
       of an unlawful search. Id. An intermediate appellate court reversed, but the
       Supreme Court of Florida held the search invalid under the fourth amendment. Id.
       (citing J.L. v. State, 727 So. 2d 204 (Fla. 1998)). The United States Supreme Court
       affirmed, finding that the tip did not show sufficient reliability to justify the stop.
       The Court explained:

          “[T]he officers’ suspicion that J. L. was carrying a weapon arose not from any
          observations of their own but solely from a call made from an unknown location
          by an unknown caller. ***

              ***

              *** The anonymous call *** provided no predictive information and
          therefore left the police without means to test the informant’s knowledge or
          credibility. That the allegation about the gun turned out to be correct does not
          suggest that the officers, prior to the frisks, had a reasonable basis for suspecting
          [the defendant] of engaging in unlawful conduct ***.

                                               ***




                                               - 11 -
              An accurate description of a subject’s readily observable location and
          appearance is of course reliable in this limited sense: It will help the police
          correctly identify the person whom the tipster means to accuse. Such a tip,
          however, does not show that the tipster has knowledge of concealed criminal
          activity. The reasonable suspicion here at issue requires that a tip be reliable in
          its assertion of illegality, not just in its tendency to identify a determinate
          person.” Id. at 270-72.

¶ 30       In addition, the Court declined to adopt a firearm exception to Terry. Although
       recognizing the danger of guns, the Court stated that any such rule would enable a
       person seeking to harass another to set in motion an intrusive, embarrassing police
       search of the targeted person simply by placing an anonymous call falsely reporting
       the target’s unlawful carriage of a gun. Id. at 272. Thus, the court held that the
       fourth amendment does not permit the police to conduct Terry frisks based on
       “bare-boned tips about guns.” Id. at 273.

¶ 31       Defendant views J.L. as controlling, but we find it readily distinguishable. First,
       the J.L. court specifically noted that “[a]part from the tip, the officers had no reason
       to suspect [the defendant] of illegal conduct” (id. at 268) and that “the officers’
       suspicion that J. L. was carrying a weapon arose not from any observations of their
       own but solely from a call made from an unknown location by an unknown caller”
       (id. at 270). Here, by contrast, Officer Luzadder observed conduct that led him to
       believe that defendant was concealing a firearm under his clothes. Second, the tip
       in J.L. did not come in through the 911 system, and the court noted that the call had
       not been recorded. See id. at 268. Third, there was no indication in J.L. that the
       tipster had firsthand knowledge of any criminality or had been an eyewitness to it.
       Fourth, defendant contends that J.L. stands for the proposition that “[t]ips, such as
       the one at issue, that simply claim an identifiable person is in possession of a firearm
       are not reliable enough to support a seizure.” However, the tip at issue here did not
       simply claim that an identifiable person was in possession of a firearm. Rather, the
       tip was that the person carrying the firearm was engaging in threatening behavior
       toward other individuals. The tipster reported not only that the individual was
       carrying a firearm but that he was “swinging at” “two females.” As the Seventh
       Circuit explained in United States v. Hicks, 531 F.3d 555, 558-59 (7th Cir. 2008):




                                                - 12 -
          “Every circuit to consider the question, including this one, has distinguished
          J.L. when the tip is not one of general criminality, but of an ongoing emergency,
          United States v. Brown, 496 F.3d 1070, 1077 (10th Cir.2007); United States v.
          Elston, 479 F.3d 314, 319 (4th Cir.2007); [United States v. Drake, 456 F.3d
          771, 775 (7th Cir. 2006)]; United States v. Terry-Crespo, 356 F.3d 1170, 1176
          (9th Cir.2004); Anthony v. City of New York, 339 F.3d 129, 136-37 (2d
          Cir.2003); United States v. Holloway, 290 F.3d 1331, 1338-39 (11th Cir.2002),
          or very recent criminal activity, Terry-Crespo, 356 F.3d at 1176-77; United
          States v. Valentine, 232 F.3d 350, 354 (3d Cir. 2000). The J.L. court itself
          acknowledged that it was not deciding whether an anonymous tip alleging a
          greater danger than mere possession of a firearm might justify a search based
          on a lesser showing of reliability. Id. at 273-74 ***; see also United States v.
          Goodwin, 449 F.3d 766, 769-70 (7th Cir.2006).”

¶ 32       In United States v. Simmons, 560 F.3d 98, 101 (2d Cir. 2009), officers on patrol
       received a dispatch of an assault in progress, with the possible involvement of a
       gun. The description of the suspect was of a “ ‘male black, wearing a grey hoody,
       black jacket.’ ” Id. The dispatch was based on a 911 call from an anonymous caller.
       Id. When the officers arrived at the apartment building where the assault was
       allegedly occurring, they encountered a group of individuals outside the building.
       The officers asked whether anyone was being beaten up and were told “ ‘no.’ ” Id.
       The officers did not see anyone being assaulted or any evidence that an assault had
       occurred. Id. Officer McHugh then looked through the window on the building’s
       front entrance and saw three individuals in the lobby. One of them, the defendant,
       was a black male wearing a gray hooded sweatshirt and a black jacket, but there
       was no indication that he was involved in an assault. Id. When the officers entered
       the building, the defendant walked toward them with his hands in his jacket pockets.
       Id. When McHugh told him to “ ‘hold on a second,’ ” he kept walking. Id. The
       officer again told him to “ ‘hold on a second.’ ” Id. This time, the defendant
       stopped, and the officer told him to remove his hands from his pockets. Id. The
       defendant did not do so, and McHugh again told him to remove his hands from his
       pockets. Id. When the defendant still did not comply, McHugh grabbed the
       defendant’s right side, where he felt the butt of a gun. McHugh said, “ ‘he’s
       packing,’ ” and the officers then searched the defendant and recovered two
       firearms. Id. The defendant was placed under arrest. Id.




                                              - 13 -
¶ 33       The district court denied the defendant’s motion to suppress, finding that the
       officers had a sufficient reasonable suspicion that the defendant was engaged in
       criminal activity. Id at 101-02. The Second Circuit affirmed. The court
       distinguished J.L. on the basis that the anonymous 911 call in the case before it had
       reported an assault in progress, while the J.L. tip merely reported possession of a
       firearm. Id. at 104. The Second Circuit stated that it agreed with its sister circuits
       that “an anonymous 911 call reporting an ongoing emergency is entitled to a higher
       degree of reliability and requires a lesser showing of corroboration than a tip that
       alleges general criminality.” Id. at 105. Thus, “[g]iven the greater reliability of an
       emergency 911 call, the requisite level of corroboration is lower.” Id. The court
       explained that this approach recognizes the need for the police to respond to
       emergency situations without delay, while still requiring police to corroborate the
       allegations in some meaningful way. Id. Notably, the court found sufficient
       corroboration of the tip, even though the officers did not see an assault in progress
       or any evidence that such an assault had occurred.

¶ 34       Similarly, here, the officers were acting on an anonymous 911 call that a man
       in possession of a firearm was swinging at “two females.” While they did not see
       the females, they located a person who fit the description of the man, and he
       appeared to be holding a firearm under his clothing. Defendant notes Luzadder’s
       testimony that he had also seen people secure innocent items in their waistbands,
       and he also points out that there are numerous innocent reasons for a person to walk
       with his hand on his waistband. In making this argument, defendant is not looking
       at Officer Luzadder’s observation in context. Luzadder was not merely on patrol
       when he noticed someone walking with his hand on his waistband. Rather, he was
       responding to a tip that a person matching defendant’s description was in
       possession of a firearm and was swinging at two females. Moreover, the Supreme
       Court has explained the obvious point that innocent behavior frequently provides
       the necessary reasonable suspicion for a Terry stop:

          “We said in Reid v. Georgia, 448 U. S. 438 (1980) (per curiam), ‘there could,
          of course, be circumstances in which wholly lawful conduct might justify the
          suspicion that criminal activity was afoot.’ Id., at 441. Indeed, Terry itself
          involved ‘a series of acts, each of them perhaps innocent’ if viewed separately,
          ‘but which taken together warranted further investigation.’ 392 U. S. at 22; see
          also Cortez, supra, at 417-419. We noted in Gates, 462 U. S., at 243-244, n. 13,




                                               - 14 -
          that ‘innocent behavior will frequently provide the basis for a showing of
          probable cause,’ and that ‘[i]n making a determination of probable cause the
          relevant inquiry is not whether particular conduct is “innocent” or “guilty,” but
          the degree of suspicion that attaches to particular types of noncriminal acts.’
          That principle applies equally well to the reasonable suspicion inquiry.” United
          States v. Sokolow, 490 U.S. 1, 9 (1989).

       See also Timmsen, 2016 IL 118181, ¶ 44 (Thomas J., specially concurring) (noting
       that, in a reasonable suspicion analysis, the behavior the police observe will not be
       obviously illegal; if they observed obviously illegal activity, then the probable
       cause standard would be met).

¶ 35       For all the above reasons, we agree with the lower courts that no fourth
       amendment violation occurred. The “totality of the circumstances—the whole
       picture” (Cortez, 449 U.S. at 417) showed that the police were notified of a call
       placed through the 911 system from someone who appeared to be witnessing an
       assault in progress by an armed perpetrator. The police went to the location and
       observed someone who matched the perpetrator’s description, walking as if he was
       concealing a firearm under his clothing. In these circumstances, the police had the
       requisite reasonable suspicion to conduct a Terry stop.


¶ 36                              B. Sufficiency of the Evidence

¶ 37       Defendant next argues that his AHC conviction must be reversed because the
       State presented insufficient evidence of his guilt. Specifically, defendant argues that
       the State’s evidence did not establish that his 2009 aggravated battery conviction
       was a qualifying predicate felony. The defendant contends that, when the appellate
       court rejected this argument, it improperly shifted the burden of proof to him to
       establish his innocence. In this court, the State refuses to defend the appellate
       court’s analysis and simply concedes that it did not meet its burden of proof. The
       State acknowledges that the only type of aggravated battery that qualifies as a
       forcible felony is “aggravated battery resulting in great bodily harm or permanent
       disability or disfigurement.” See 720 ILCS 5/2-8 (West 2016). The State further
       concedes that the certified copy of the aggravated battery conviction that it used to
       establish defendant’s guilt of AHC did not specify what type of aggravated battery
       defendant was convicted of, nor did the State introduce into evidence any other



                                               - 15 -
       details of the aggravated battery. The State argues that, absent any evidence that
       defendant’s aggravated battery resulted in great bodily harm or permanent
       disability or disfigurement, there is insufficient evidence that defendant was
       convicted of a qualifying forcible felony. See People v. Ephraim, 2018 IL App (1st)
       161009, ¶ 14 (conviction for aggravated battery to a peace officer was not a
       qualifying forcible felony without proof that the underlying battery resulted in great
       bodily harm or permanent disability or disfigurement).

¶ 38       We accept the State’s concession, and we agree with the State that it did not
       establish defendant’s guilt of AHC beyond a reasonable doubt. Nevertheless, we
       must briefly address the appellate court’s analysis, as it contains errors that should
       not be repeated. See People v. Green, 225 Ill. 2d 612, 620-21 (2007) (this court will
       reach issue it otherwise would not have to when the appellate court’s analysis
       “contains an error so fundamental” that this court is “compelled to correct it rather
       than risk its repetition”).

¶ 39        The appellate court gave several reasons for rejecting defendant’s sufficiency
       of the evidence argument, none of which has any merit. First, the court cited the
       principle that the appellant “ ‘ “has the burden of providing a sufficiently complete
       record on appeal so that the reviewing court is fully informed regarding the issues
       to be resolved” ’ ” and that, “ ‘ “in the absence of such a record on appeal, it is
       presumed that [the] trial court’s judgment conforms to the law and has a sufficient
       factual basis.” ’ ” 2019 IL App (1st) 170803, ¶ 44 (quoting People v. Moore, 377
       Ill. App. 3d 294, 300 (2007), quoting People v. Odumuyiwa, 188 Ill. App. 3d 40,
       45-46 (1989)). This principle has no application here. The principle the appellate
       court cited applies when the reviewing court is unable to review a claim because
       the appellant has not provided the court with a complete record. For instance, in
       Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984), this court held that there was no
       basis for concluding that the trial court abused its discretion in denying a motion to
       vacate a judgment order when this court had not been provided with a transcript of
       the hearing on the motion to vacate. Here, it is not clear why the appellate court
       believed that the record was incomplete. The record contains everything the State
       submitted in support of its case. The incompleteness is not in the record but in the
       State’s case. To be clear, the principle that doubts arising from the incompleteness
       of the record are resolved against the appellant does not mean that doubts arising
       from the incompleteness of the State’s proof are resolved against the defendant.




                                               - 16 -
¶ 40       Next, the appellate court acknowledged that defendant attached as an appendix
       to his appellate brief the indictment from his aggravated battery case to establish
       that he was not charged with aggravated battery causing great bodily harm or
       permanent disability or disfigurement. 2019 IL App (1st) 170803, ¶¶ 41-42. The
       appellate court held that it could not consider it because the inclusion of information
       in the appendix to the brief is not a proper way to supplement the record. Id. ¶ 44.
       Here, however, the material in the appendix was irrelevant, as the deficiencies in
       the State’s case were apparent on the face of the record. It was the State’s burden
       to prove defendant’s guilt, not defendant’s burden to prove his innocence.

¶ 41       Next, the appellate court noted that at trial defense counsel “did not dispute the
       certified copy of conviction or argue that defendant’s aggravated battery conviction
       was not based on his infliction of great bodily harm or permanent disability or
       disfigurement on his victim” (id. ¶ 40) and that “defense counsel did not challenge
       the State’s contention at trial that his aggravated battery conviction satisfied the
       armed habitual criminal statute’s predicate offense requirement” (id. ¶ 45). The
       court also said that, given the lack of evidence in the record to substantiate
       defendant’s claim that his aggravated battery conviction was not a qualifying
       conviction, the court had no choice but to reject his sufficiency of the evidence
       claim. Id. We agree with defendant that the appellate court improperly shifted the
       burden of proof to defendant to establish his innocence. The State was required to
       introduce sufficient evidence to establish beyond a reasonable doubt that defendant
       had the necessary qualifying felonies to establish defendant’s guilt of AHC. See
       People v. Brown, 2013 IL 114196, ¶ 48 (“The due process clause of the fourteenth
       amendment to the United States Constitution safeguards an accused from
       conviction in state court except upon proof beyond a reasonable doubt of every fact
       necessary to constitute the crime charged.”). Defendant had no obligation to
       introduce any evidence about his aggravated battery conviction. Moreover, it does
       not matter that defendant did not raise this argument in the trial court, as challenges
       to the sufficiency of the evidence may be made for the first time on appeal. People
       v. Woods, 214 Ill. 2d 455, 470 (2005).

¶ 42       Finally, the court noted that, when it reviews a challenge to the sufficiency of
       the evidence, it is obligated to “view the evidence in the light most favorable to the
       prosecution and determine whether any rational trier of fact could have found each
       of the essential elements of the crime beyond a reasonable doubt.” (Emphases in




                                               - 17 -
       original.) 2019 IL App (1st) 170803, ¶ 45. The court noted that aggravated battery
       is a proper qualifying felony in certain circumstances and explained that the record
       contained no evidence about the nature of defendant’s aggravated battery
       conviction. Id. The court apparently believed that its obligation to view the
       evidence in the light most favorable to the prosecution meant that it was required
       to presume that the aggravated battery conviction was a proper qualifying felony.
       The court misapplied the standard of review. A proper application of it should have
       led the court to the opposite conclusion. Even viewing the evidence in the light
       most favorable to the prosecution, the State’s proof included no evidence that
       defendant’s aggravated battery resulted in great bodily harm or permanent
       disability or disfigurement. Thus, no rational trier of fact could have found that it
       was a proper qualifying felony. A reviewing court’s obligation to view the evidence
       in the light most favorable to the prosecution does not mean that the reviewing court
       construes the record to contain evidence that the State failed to produce.

¶ 43       For all the above reasons, we agree with defendant and the State that the State
       failed to prove defendant guilty beyond a reasonable doubt of AHC. The appellate
       court’s conclusion to the contrary misapplied basic principles of appellate review
       and criminal procedure and improperly shifted the burden of proof to defendant to
       establish his innocence.


¶ 44                                   III. CONCLUSION

¶ 45       The Terry stop of defendant was supported by the requisite reasonable
       suspicion. Accordingly, the trial court did not err in denying defendant’s motion to
       suppress, and we affirm the appellate court’s judgment upholding denial of the
       motion. The evidence was insufficient to establish defendant’s guilt of AHC. We
       therefore reverse defendant’s conviction. Because defendant’s convictions for
       aggravated unlawful use of a weapon and unlawful use of a weapon by a felon were
       merged into his AHC conviction, we remand the cause for resentencing.


¶ 46      Appellate court judgment affirmed in part and reversed in part.

¶ 47      Circuit court judgment affirmed in part and reversed in part.




                                              - 18 -
¶ 48      Cause remanded.


¶ 49      JUSTICE NEVILLE, concurring in part and dissenting in part:

¶ 50       I agree with that portion of the majority opinion that found the evidence was
       insufficient to establish defendant’s guilt of being an armed habitual criminal
       (AHC). I disagree, however, with the majority’s decision that the police had the
       necessary reasonable suspicion for conducting a Terry stop based upon two
       anonymous 911 calls and the arresting officer’s observations. The majority fails to
       analyze the facts in this case based on the reasoning articulated in Terry v. Ohio,
       392 U.S. 1 (1968), and Florida v. J.L., 529 U.S. 266 (2000). In my view, those
       cases are controlling. Accordingly, I concur in part and dissent in part.

¶ 51       My divergence from the majority opinion does not undermine my concern for
       the safety of all citizens in Illinois. However, if defendant’s actions were sufficient
       to warrant a Terry stop, then anyone walking with a hand on his or her waist may
       be stopped. Consequently, the majority’s analysis establishes an unconstitutional
       expansion of the rationale and boundaries of Terry.


¶ 52                                     BACKGROUND

¶ 53       Following an investigatory stop, defendant was charged with one count of
       AHC, four counts of unlawful use or possession of a weapon by a felon, and four
       counts of aggravated unlawful use of a weapon. Defendant filed a motion to quash
       his arrest and suppress evidence, alleging that the investigatory stop that resulted in
       his arrest violated the fourth amendment.

¶ 54       At a hearing on the motion, Officer Luzadder testified regarding two 911 calls
       received through the office of emergency management and communications
       (OEMC). He testified that he received a dispatch “stating a person who wished to
       remain anonymous [reported] a person with a gun that was walking with two
       females. Two female whites were walking with a male white wearing a black jacket,
       hoodie, and he was swinging at the females and that he has a gun on him.” The
       caller said that the group was near the intersection of 33rd and Wallace Streets.




                                               - 19 -
       Luzadder testified that the anonymous tipster’s phone number had been recorded,
       but he did not know the identity of the caller.

¶ 55       Luzadder arrived at the intersection two or three minutes after receiving the call,
       but he did not see anyone matching the individuals described by the anonymous
       caller. A second OEMC dispatch relayed additional information from the caller that
       “the people were now walking near 3100 South Lowe Avenue,” approximately two
       blocks to the north. Luzadder further testified that he and his partner relocated to
       that area within two to four minutes. At the second location, Luzadder saw
       defendant, a white male, who was wearing clothing similar to that described by the
       anonymous caller, walking east in the south alley of 31st Street and holding the
       right side of his waistband. Luzadder did not observe the two women described by
       the caller, nor did he see an assault. He further conceded that he did not see
       defendant with a gun or violating any laws.

¶ 56       Luzadder explained that, during his 22 years of working as a police officer, his
       observations of hundreds of individuals carrying firearms in their clothing led him
       to believe that defendant was “attempting to conceal a firearm underneath his
       clothing.” Luzadder admitted that, in some instances in which he had observed
       people holding their waistbands, the police had not recovered guns. After the
       hearing, the circuit court denied defendant’s motion.

¶ 57       The State dismissed two of the unlawful use or possession of a weapon by a
       felon counts. Following a bench trial, the court determined that the State had met
       its burden of proof beyond a reasonable doubt and convicted defendant on all
       remaining counts. The court denied defendant’s request for a new trial and
       sentenced him to nine years’ imprisonment on the AHC count and merged the other
       counts.

¶ 58       On appeal, defendant argued that the circuit court erroneously denied his
       motion to quash arrest and suppress evidence because the police officers lacked a
       reasonable, articulable suspicion to conduct the investigatory stop that produced the
       gun, bullet, and statement that were admitted at trial. The appellate court concluded
       that Luzadder’s observations corroborated the assertion of illegality provided by
       the tipster when he saw someone similar to the general description of the person
       provided by the caller at the location where the caller said he would be. 2019 IL
       App (1st) 170803, ¶ 24. Moreover, he corroborated the report that the person had a



                                               - 20 -
       gun when he observed defendant walking in a manner that suggested he was
       concealing a firearm under his clothing. Id.


¶ 59                                        ANALYSIS

¶ 60       Before this court, defendant contends that Officer Luzadder’s observations
       failed to corroborate that he was committing, was about to commit, or had
       committed any criminal activity. Defendant further contends that the anonymous
       tips were not sufficiently reliable to provide Officer Luzadder with reasonable
       suspicion to conduct the Terry stop. I agree with both of defendant’s contentions.


¶ 61                    A. Terry Required Additional Police Investigation

¶ 62        Terry establishes the constitutional foundation for police encounters with
       citizens on the street. Terry, 392 U.S. at 27. Terry provides police officers with a
       narrowly drawn authority to detain people and search for weapons where, based on
       their observations, they reasonably believe that criminal activity is involved and
       that the person seized may be armed and presently dangerous. Id. Terry holds that,
       where a police officer observes unusual conduct that leads him reasonably to
       conclude in light of his experience that criminal activity may be afoot, the officer
       may briefly stop the suspicious person and make reasonable inquiries aimed at
       confirming or dispelling his suspicions. Terry, 392 U.S. at 30.

¶ 63       I disagree with the majority that Officer Luzadder engaged in corroboration of
       the assertion of illegality provided by the tipster and possessed reasonable suspicion
       that defendant was engaged in criminal activity at the time of the Terry stop. Supra
       ¶ 25. Officer Luzadder was notified of two 911 calls reporting an assault with a
       gun. Upon arriving at the second location, Officer Luzadder saw a white male in a
       black hoodie walking down an alley with his hand on his waistband. Contrary to
       the information supplied by the tipster, the officer saw no women, no assault, no
       gun, and no unusual behavior by defendant. Accordingly, the anonymous tips in
       this case did not and could not support a Terry stop unless they were supplemented
       by further police investigation. See Alabama v. White, 496 U.S. 325, 330 (1990)
       (finding that, if a tip has a relatively low degree of reliability, more information will
       be required to establish the requisite quantum of suspicion); Adams v. Williams,




                                                - 21 -
       407 U.S. 143, 147 (1972) (some tips so devoid of indicia of reliability as to require
       further investigation before a forcible stop of a suspect would be authorized).

¶ 64        The majority observes that innocent behavior can provide the necessary
       reasonable suspicion. Supra ¶ 34. However, the majority fails to recognize the
       critical point under Terry that innocent conduct must be accompanied by
       (1) repetitiveness, (2) furtive movement, (3) unusual conduct, or (4) suspicious
       behavior. This is required to show that criminal activity had happened, was
       happening, or was about to happen. Terry, 392 U.S. at 22-23, 27. Indeed, Terry
       itself involved a series of acts, each of them perhaps innocent if viewed separately,
       but which taken together warranted further investigation. United States v. Sokolow,
       490 U.S. 1, 9-10 (1989) (citing Terry, 392 U.S. at 22).

¶ 65       I would find that the officers’ observations of defendant’s innocent,
       noncriminal acts and the uncorroborated information known to the officers at the
       time of the Terry stop would not warrant a reasonable and prudent officer to believe
       that a crime had been, was being, or was about to be committed or that their safety
       or that of others was in immediate danger. See United States v. Arvizu, 534 U.S.
       266, 273-74 (2002); Terry, 392 U.S. at 27-28. Absent was a particularized and
       objective basis for believing that defendant was engaged in criminal conduct, which
       remains a necessary antecedent to an investigative stop. Terry, 392 U.S. at 28; J.L.,
       529 U.S. at 272 (finding that the likelihood of criminal activity is central in
       anonymous tip cases); People v. Cherry, 2020 IL App (3d) 170622, ¶ 24
       (determining that the corroboration of wholly innocent activity does not lend any
       credibility to the informant’s claim that the man possessed a gun). Consequently,
       the police officers were required to conduct additional observation of defendant
       prior to the investigatory stop to justify reasonable suspicion of criminal activity on
       the part of defendant.


¶ 66                  B. The Anonymous 911 Calls Were Not Corroborated

¶ 67       The majority acknowledges that any deficiency or uncertainty in the reliability
       of the informant can be compensated for by a strong level of detail and
       corroboration of the content of the tip, and vice versa. Supra ¶ 25. The majority
       finds that, under the totality of the circumstances, the anonymous tips had sufficient




                                               - 22 -
       indicia of reliability and independent corroboration to support the Terry stop. Supra
       ¶ 27. I disagree.

¶ 68       The majority neglects to comprehend that the corroboration only extended to
       the general description of what defendant was wearing and the general description
       of his location. The majority contends that these were “important aspects of the
       information.” Supra ¶ 28. In my view, this is error. The majority fails to concede
       that the officers, arriving within minutes of receiving the two calls, did not
       corroborate the most significant aspects of the anonymous tips: two women being
       assaulted and the assault itself. Further, there was no one waving a gun at either
       location that the anonymous tipster provided. White, 496 U.S. at 329 (finding that
       an anonymous phone tip may form the basis of a Terry stop only where it provides
       information from which one may conclude that the caller is honest and his
       information reliable, often referred to as “indicia of reliability”).

¶ 69       The majority relies on Prado Navarette v. California, 572 U.S. 393, 399-400
       (2014), for the proposition that factors that make anonymous tips more reliable
       include eyewitness knowledge, a contemporaneous report of criminal activity, and
       the use of the 911 system. In Prado Navarette, the majority found that, where the
       caller reported she had been run off the road by a specific vehicle with its license
       plate number, officers’ subsequent confirmation of the truck’s description and
       location near a mile marker reported by the caller indicated eyewitness knowledge,
       which supported the truth of the information. Id. The Prado Navarette majority also
       found that an indicator of veracity was the caller’s use of the 911 emergency
       system. Id. at 400.

¶ 70       However, I am persuaded by the Prado Navarette dissent, which disagreed that
       an indicator of veracity is the anonymous tipster’s mere use of the 911 emergency
       system. Id. at 409 (Scalia, J., dissenting, joined by Ginsburg, Sotomayor, and
       Kagan, JJ.). The Prado Navarette dissent recognized that recent technological and
       regulatory developments suggest that the identities of unnamed 911 callers are
       increasingly less likely to remain unknown, and the systems can identify the caller’s
       geographic location with increasing specificity. Id. The dissent reasoned that, even
       assuming the ease of identifying 911 callers, it proves absolutely nothing unless the
       anonymous caller was aware of that fact. Id. “ ‘It is the tipster’s belief in anonymity,
       not its reality, that will control his behavior.’ [Citation.] There is no reason to




                                                - 23 -
       believe that your average anonymous 911 tipster is aware that 911 callers are
       readily identifiable.” (Emphases omitted.) Id.; see also Commonwealth v. Depiero,
       42 N.E.3d 1123, 1128-29 (Mass. 2016) (declining to credit any indicia of reliability
       to the unidentified caller’s information merely because the information was
       transmitted in the form of a 911 telephone call).

¶ 71        The Prado Navarette dissent is consistent with our long-standing precedent
       regarding informant tips that the degree to which the caller is willing to expose his
       or her identity is relevant to determining the informant’s veracity. People v.
       Lampitok, 207 Ill. 2d 231, 257 (2003) (in determining whether reasonable suspicion
       exists, the court should consider the quality and content of the information known
       to the officers as well as the reliability of the source of the information (citing White,
       496 U.S. at 330)); People v. Jackson, 348 Ill. App. 3d 719, 730 (2004). Officer
       Luzadder testified that the 911 call was recorded by OEMC; however, he did not
       know the identity of the caller. Since the caller chose to remain anonymous, Officer
       Luzadder could not rely on the caller’s reliability for providing accurate
       information. See White, 496 U.S. at 330.

¶ 72       In fact, as observed by the Prado Navarette dissent, “[i]t is more precise to say
       that the officer’s observation discredited the informant’s accusation: The crime was
       supposedly occurring (and would continue to occur) in plain view, but the police
       saw nothing.” (Emphasis omitted.) Prado Navarette, 572 U.S. at 412 (Scalia, J.,
       dissenting, joined by Ginsburg, Sotomayor, and Kagan, JJ.). Similarly, in the
       instant case, the officers arrived within minutes of the calls yet did not observe the
       alleged criminal behavior reported by the caller, calling into question the caller’s
       honesty and reliability. Here, absent a strong level of detail and corroboration of
       the content of the tip, the anonymous 911 calls lacked sufficient indicia of reliability
       to support reasonable suspicion for the Terry stop. See White, 496 U.S. at 330.


¶ 73                              C. Florida v. J.L. Is Controlling

¶ 74       The majority points out that J.L. has been distinguished by numerous courts on
       the basis that the tip was not one of general criminality but of an ongoing
       emergency. Supra ¶ 31. The majority disregards that here, where the officers did
       not observe the reported assault of two women at two separate locations, the tip
       concerned only general criminality in that it reported a person with a gun.



                                                 - 24 -
¶ 75       The J.L. Court noted that it was unremarkable that a tip was able to provide
       accurate information about the location and appearance. J.L., 529 U.S. at 272. The
       Court recognized that these features are readily observable by anyone and, in any
       event, do not provide the reasonable suspicion of criminal activity necessary to
       support a Terry stop. Id. I am firm in my belief that J.L. is persuasive and applicable
       to the facts of this case.

¶ 76       I recognize that courts have found that reports of emergencies have a special
       reliability, requiring a lower level of corroboration. United States v. Watson, 900
       F.3d 892, 896 (7th Cir. 2018); People v. Allen, 409 Ill. App. 3d 1058, 1072 (2011)
       (applying a less rigorous standard of corroboration when the tip concerns an
       imminent threat to public safety). However, as the court noted in Watson, an
       anonymous tip about an emergency may lack that special reliability. Watson, 900
       F.3d at 896. In Watson, the court reasoned that, even if the caller’s use of 911 and
       report of boys playing with guns made the officers worry about an emergency, that
       worry should have dissipated when the officers arrived at the scene. Id. What the
       officers saw did not match the caller’s report, as no one was playing with guns. Id.
       The court recognized that, if there had been a potential emergency at the time of
       the call, it no longer existed when the police arrived. Id.

¶ 77       Further, anonymous tips about emergencies cannot always be trusted, as
       fraudulent 911 calls are agreed to be a dangerous problem. United States v. Hicks,
       531 F.3d 555, 560 (7th Cir. 2008); see also Rana Simpson, U.S. Dep’t of Justice,
       Office of Cmty. Oriented Policing Serv., Problem-Oriented Guides for Police
       Series No. 19, Misuse and Abuse of 911, at 5-7 (2002), https://popcenter.asu.edu/
       sites/default/files/problems/pdfs/Misuse_and_Abuse_of_911.pdf             [https://
       perma.cc/2GKQ-7KAC].

¶ 78       When Officer Luzadder and his partner arrived, what they saw did not match
       the caller’s report. The behavior reportedly witnessed by the caller was no longer
       occurring. If, as claimed by the anonymous tips, there ever was an emergency—an
       alleged assault of two women, which the officers did not corroborate—at the time
       the officers arrived at the second location there was no longer an alleged
       emergency. Moreover, there was no testimony from the officer that anyone was in
       danger, including the two arriving officers. See Terry, 392 U.S. at 27.




                                               - 25 -
¶ 79       The majority finds significance in Officer Luzadder’s alleged corroboration that
       defendant was carrying a gun because he was walking with a hand on his waist.
       Supra ¶ 31. According to the majority, Officer Luzadder observed defendant
       walking with his hand on his waist, the officer believed that defendant appeared to
       be concealing a gun, and this belief was based on Luzadder’s 22 years of
       experience. Yet Officer Luzadder admitted that he had also seen people holding
       their waistbands for innocent purposes, and the police had not recovered guns or
       other contraband in those cases. It is axiomatic that conduct engaged in by other
       defendants—holding their hands on the waistbands of their pants—that was
       observed by an officer during 22 years of making arrests does not provide a
       reasonable suspicion of criminal activity that justifies a stop of a person the officer
       does not know, who is observed holding his hand on the waistband of his pants.
       Officer Luzadder’s subjective belief that defendant was carrying a gun was a
       pretext to justify stopping defendant and was legally insufficient to provide an
       objective reasonable suspicion that defendant had been, was, or was going to be
       involved in criminal activity. See Lampitok, 207 Ill. 2d at 255 (finding that an
       officer’s subjective belief that he has sufficient suspicion to justify the intrusion is
       inadequate to satisfy the objective reasonable suspicion standard). Thus, we have
       nothing more than an anonymous tip of a person with a gun, and under J.L., that is
       insufficient to justify an investigatory stop.


¶ 80                  D. The Majority’s Reliance on Simmons Is Misplaced

¶ 81       The majority relies on United States v. Simmons, 560 F.3d 98, 101 (2d Cir.
       2009), for the proposition that although officers responded to an assault which they
       did not see, there was still sufficient corroboration for the investigatory stop. Supra
       ¶¶ 32-34. I find this reliance misplaced.

¶ 82       The officers in Simmons arrived on the scene two minutes after being
       dispatched to the location and observed the defendant in that same location.
       Simmons, 560 F.3d at 101. The officers observed the defendant walking toward
       them with his hands in his pockets. The officers ordered the defendant to “ ‘hold on
       a second,’ ” but the defendant continued walking, the officer again ordered the
       defendant to “ ‘hold on a second,’ ” and the defendant stopped. Id. He was told to




                                                - 26 -
       remove his hands from his pockets. The defendant did not remove his hands. He
       was asked a second time to remove his hands but did not comply. Id.

¶ 83        The district court found that, when the defendant refused to remove his hands
       from his pockets, the officer’s action of grabbing him was reasonably related in
       scope to the circumstances that justified the interference in the first place. Id. at
       101-02. The circuit court emphasized several facts to affirm the lower court’s ruling
       and found that the officers had the requisite reasonable suspicion to stop the
       defendant. Notably, the neighborhood was a high-crime area with a known gang
       presence, there was a gathering of people in front of the building and in the lobby,
       and it was 4:25 a.m. Id. at 108. The court also highlighted that the defendant’s
       noncompliance with the first order to stop, when viewed in light of the
       circumstances, reinforced the officers’ determination that the defendant may have
       been engaged in criminal activity. Id. The court noted that seemingly innocent
       conduct may support a finding of reasonable suspicion if an indication of possible
       illicit activity exists. Id. The Simmons court indicated that the police are required to
       corroborate allegations of criminal activity in some meaningful way. Id. at 105. The
       basic requirement remains that an investigative stop must be predicated on
       reasonable suspicion that criminal activity is afoot. Id. (citing Terry, 392 U.S. at
       30).

¶ 84       In the case at bar, the officers did not observe defendant in the location where
       the anonymous caller first indicated the alleged assault had occurred. Further, when
       the officers observed defendant at the second location several minutes later, there
       were no women in the vicinity. Not only did the officers not observe an assault or
       any evidence of an assault, but there was also no indication of possible criminal
       activity. Defendant was merely walking alone with his hand on his waistband.
       Unlike the suspect in Simmons, defendant immediately complied with the officers’
       request to approach their vehicle. Officer Luzadder’s observations did not
       corroborate the information obtained from the anonymous 911 calls: there was no
       indication of illicit activity, past, present, or future, and defendant’s actions did not
       reinforce a determination of reasonable suspicion of criminal activity. Accordingly,
       Simmons does not support the majority’s position.




                                                - 27 -
¶ 85                                     CONCLUSION

¶ 86       In my view, the analysis engaged in by the majority gives the police a license
       to use pretext as a justification to stop innocent people, where there is no
       observation of alleged criminal activity, thereby violating their constitutional
       rights. In addition, by failing to follow the reasoning of Terry and J.L., the majority
       commits serious errors. First, under Terry, further investigation was required by the
       officers prior to this premature investigatory stop. Second, the majority incorrectly
       finds that the two anonymous 911 calls had indicia of reliability even though the
       two women, the assault, and the waving of a gun by defendant were not observed
       by the officers. Third, the majority distinguishes J.L., erroneously finding that
       Officer Luzadder observed circumstances indicating the existence of an emergency.
       However, if a possible emergent situation existed, it had already dissipated when
       the officers arrived at the two locations, and there was no evidence presented that
       anyone was in danger, including the two officers. Fourth, the majority’s reliance on
       Simmons is misplaced because its facts are distinguishable from the facts here.
       Furthermore, today’s opinion inexplicably replaces the articulable two-part
       objective fact test in Terry, based on an officer’s observations before the stop, with
       a subjective test based on an officer’s recollection of the facts surrounding previous
       arrests. This court’s deviation from the Terry precedent prevents me from joining
       the majority. Accordingly, for the above reasons, I respectively dissent from the
       portion of the majority opinion that found reasonable suspicion for the Terry stop,
       and I would reverse the judgments of the appellate and circuit courts and vacate
       defendant’s judgment of conviction and sentence.




                                               - 28 -